Exhibit 10(a)


PARKER-HANNIFIN CORPORATION
FIRST AMENDMENT TO
2016 OMNIBUS STOCK INCENTIVE PLAN


The amendment set forth in this First Amendment to the Parker-Hannifin
Corporation 2016 Omnibus Stock Incentive Plan (the “Amendment”) was approved by
the Human Resources and Compensation Committee of the Board of Directors (the
“Committee”) of Parker-Hannifin Corporation (the “Company”) on April 19, 2017.


 
 
A.
The shareholders of the Company approved the Parker-Hannifin Corporation 2016
Omnibus Stock Incentive Plan (the “Omnibus Plan”) on October 26, 2016.



 
 
B.
Under section 17 of the Omnibus Plan, the Committee generally has the authority
to amend and modify the Omnibus Plan for any purpose permitted by law (unless it
would materially adversely affect the right of a participant for previously
granted awards and subject to shareholder approval when required).



 
 
C.
Under the Omnibus Plan, Restricted Stock Awards and Restricted Stock Unit Awards
are subject to a Service requirement of not less than one (1) year. In addition,
Unresticted Stock Awards are subject to a performance period of not less than
one (1) year. However, there is no express minimum Service requirement under the
Omnibus Plan for grants of stock options (“Options”) or stock appreciation
rights (“SARs”).



 
 
D.
The Committee concluded that the Omnibus Plan should be amended to apply the
same one-year minimum Service requirement (that currently applies to Restricted
Stock and Restricted Stock Unit awards) to Options and SARs.



 
 
E.
Shareholder approval is not required for this Amendment to the Omnibus Plan
because the New York Stock Exchange Listing Standards specifically exclude from
the shareholder approval requirement any change that curtails rather than
expands the scope of the equity award plan.



Omnibus Plan Amendment




1.
Effective April 19, 2017, a new Section 6.4 shall be added to the Omnibus Plan
as provided below. Current sections 6.4 through 6.6 shall be renumbered
accordingly, and all cross-references shall be amended accordingly.



6.4. Minimum Vesting Requirement. Options may be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or Performance Goals as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award; provided, however, that
in no event shall any issuance of Options under the Plan be subject to a Service
vesting requirement of less than one (1) year. Notwithstanding the foregoing,
the Committee may, in its sole discretion, accelerate the vesting of any Options
granted under the Plan.




2.
Effective April 19, 2017, new Section 7.4 shall be added to the Omnibus Plan as
provided below. Current Sections 7.4 and 7.5 shall be renumbered accordingly,
and all cross-references shall be amended accordingly.



7.4. Minimum Vesting Requirement. SARs may be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or Performance Goals as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award; provided, however, that
in no event shall any issuance of SARs under the Plan be subject to a Service
vesting requirement of less than one (1) year. Notwithstanding the foregoing,
the Committee may, in its sole discretion, accelerate the vesting of any SARs
granted under the Plan.




3. Continuation.  Except as specifically amended hereby, the Omnibus Plan shall
continue in full force and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer effective as of the date adopted by the Board and
Committee.






PARKER-HANNIFIN CORPORATION






By: /s/ Mark J. Hart                
Mark J. Hart
Title: Executive Vice President,
Human Resources and External Affairs
                            
 
 
 
 
 
 
 
 
 
 
 
 
 
 





610698349.2